DETAILED ACTION
This action is in response to the application filed 10/8/2020. Claims 2-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/17/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-10, 12-14, 17-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,825,496. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,825,496 discloses all of the limitations of the claims as shown in the tables below.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,825,496 as shown in the table below:
Instant Application Claim 2
U.S. Patent No. 10,825,496 Claim 1
A computing system comprising: multiple memory devices configured as a system distributed shared memory for at least one processing device, wherein input/output (I/O) information is communicated among the multiple memory devices and the at least one processing device using a packetized I/O protocol,
 (Claim 1) A computing system comprising: a plurality of host processors; a plurality of stacked memory devices configured as a system distributed shared memory for the processors, wherein input/output (I/O) information is communicated among the plurality of host processors and the plurality of stacked memory devices using a packetized I/O protocol
wherein each memory device includes: multiple memory dies, wherein at least a portion of the memory of the memory dies is mapped to include at least a portion of a memory coherence directory;
and wherein each stacked memory device includes: at least a first memory die arranged on top of a second memory die, and at least a portion of the memory of the memory dies mapped to include at least a portion of a memory coherence directory
and a logic base die including at least one memory controller configured to manage access to memory of the memory dies by the at least one processing device,
(Claim 1) and a logic base die excluding the plurality of host processors and packaged with at least the first memory die and the second memory die, the logic base die including at least one memory controller configured to manage access to memory of the plurality of memory dies by at least one separate device,
and logic circuitry configured to: determine memory coherence state information for data stored in the memory of one or more of the memory dies; store the memory coherence state information with the data in the memory dies; grant access to the stored memory coherence state information in response to an atomic memory request
(Claim 1) and logic circuitry configured to, determine memory coherence state information for data stored in the memory of one or more of the plurality of memory dies, store the memory coherence state information with the data in the memory dies, grant access to the stored memory coherence state information in response to an atomic memory request
wherein the stored memory coherence information for a memory word is accessed by the logic circuitry remapping an address of the memory word received in the atomic memory request
wherein the stored memory coherence information for a memory word is accessed by the logic circuitry remapping an address of the memory word received in the atomic memory request, and include the memory coherence state information in a packetized message of the packetized I/O protocol sent in response to the atomic memory request.
and include the memory coherence state information in a packetized message of the packetized I/O protocol sent in response to the atomic memory request.
and include the memory coherence state information in a packetized message of the packetized I/O protocol sent in response to the atomic memory request.


The dependent claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 of U.S. Patent No. 10,825,496 as shown in the table below:
Instant Application
U.S. Patent No. 10,825,496
(Claim 5) wherein the logic circuitry of each memory device is configured to: route packetized information as part of the packetized I/O protocol; and detect memory coherence state information included in the routed packetized information.
 (Claim 3) wherein the logic circuitry of each stacked memory device is configured to route packetized information as part of the packetized I/O protocol and detect memory coherence state information included with the packetized information
(Claim 6) wherein the logic circuitry of each memory device is configured to: determine modified state information, shared state information, and invalid state information for a word of memory of the memory dies; and store the state information in association with the word of memory of the memory dies.
(Claim 4) wherein the logic circuitry of each stacked memory device is configured to determine modified state information, shared state information, and invalid state information for a word of memory of the memory die and store the state information in association with the word of memory of the memory die.
(Claim 7) wherein the logic circuitry of each memory device is configured to: determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die; and store the state information in association with the word of shared memory data.
(Claim 5) wherein the logic circuitry of each stacked memory device is configured to: determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die and store the state information in association with the word of shared memory data
(Claim 8) including: at least one memory device configured as a hub memory device; and wherein logic circuitry of the hub memory device adds routing information to a packetized message and monitors memory coherence state information in other packetized messages.
(Claim 6) including at least one stacked memory device configured as a hub stacked memory device, wherein logic circuitry of the hub stacked memory device adds routing information to a packetized message and detects memory coherence state information in the packetized message.
(Claim 9) wherein the memory controller of the logic base die of each memory is configured to manage access to memory of the memory dies by the at least one processing device and by another memory device
(Claim 7) wherein the memory controller of the logic base die of each stacked memory is configured to manage access to memory of the memory dies by at least one processor and by another stacked memory device.


Claim 10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,825,496 as shown in the table below:
Instant Application Claim 10
U.S. Patent No. 10,825,496 Claim 10
A method of operating a computer system that includes a distributed shared memory that is separate from processing devices of the computer system, the method comprising:
 (Claim 10) A method of operating a computer system that includes a distributed shared memory and a plurality of processors, the method comprising: managing access to the distributed shared memory of the computer system, wherein the distributed shared memory is configured for three dimensional access and excludes the processors of the computer system;
determining, by the distributed shared memory, memory coherence state information resulting from memory access by the processing devices and storing the memory coherence state information with the data in the distributed shared memory;
determining, by the distributed shared memory, memory coherence state information resulting from memory access and storing the memory coherence state information with the data in the distributed shared memory; communicating packetized information among the plurality of processors and a plurality of shared memory endpoints of the computing system using a packetized input/output (I/O) protocol
communicating packetized information among the processing devices and multiple shared memory endpoints of the computing system using a packetized input/output (I/O) protocol, wherein the communicated packetized information includes memory coherence state information included by the distributed shared memory in a packetized message of the packetized I/O protocol sent in response to an atomic request to access the memory coherence state information stored in the distributed shared memory
communicating packetized information among the plurality of processors and a plurality of shared memory endpoints of the computing system using a packetized input/output (I/O) protocol , wherein the communicated packetized information includes memory coherence state information included by the distributed shared memory in a packetized message of the packetized I/O protocol sent in response to an atomic request to access the memory coherence state information stored in the distributed shared memory, 
wherein the stored memory coherence state information for a memory word is accessed by the distributed shared memory remapping an address of the memory word received in the atomic memory request
wherein the stored memory coherence state information for a memory word is accessed by the distributed shared memory remapping an address of the memory word received in the atomic memory request
and tracking the memory coherence state information using the shared memory endpoints.
and tracking the memory coherence state information using the shared memory endpoints.


The dependent claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 10,825,496 as shown in the table below:
Instant Application
U.S. Patent No. 10,825,496
(Claim 12) including storing the memory coherence state information with a shared memory data word
 (Claim 12) including storing the memory coherence state information with a shared memory data word
(Claim 13) including modifying the memory coherence state information using a logic base layer that includes at least one memory controller for the shared memory.
(Claim 13) including modifying the memory coherence state information using a logic base layer that includes at least one memory controller for the shared memory.
(Claim 14) wherein determining memory coherence state information by the shared memory includes storing a modified bit, a shared bit, and an invalid bit with the shared memory data word.
(Claim 14) wherein determining memory coherence state information by the shared memory includes storing a modified bit, a shared bit, and an invalid bit with the shared memory data word.


Claim 17 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,825,496 as shown in the table below:
Instant Application Claim 17
U.S. Patent No. 10,825,496 Claim 15
An electronic device of a single electronic device package, the electronic device including: multiple integrated circuit memory dies configured as a system shared memory, and at least a portion of the system shared memory of the memory dies mapped to include at least a portion of a memory coherence directory;
   An electronic device of a single electronic device package, the electronic device including: a plurality of integrated circuit memory dies configured as a system shared memory and including at least a first memory die arranged on top of a second memory die, and at least a portion of the memory of the memory dies is mapped to include at least a portion of a memory coherence directory
and wherein the system shared memory includes a logic base die, the logic base die including at least one memory controller configured to manage access to the system shared memory by at least one separate device, and logic circuitry configured to determine memory coherence state information for data stored in the system shared memory
and wherein the system shared memory includes a logic base die, the logic base die excluding a system processor and including at least one memory controller configured to manage access to memory of the plurality of memory dies by at least one separate device, and logic circuitry configured to determine memory coherence state information for data stored in the memory of one or more of the plurality of memory dies
grant access to memory coherence state information stored in the system shared memory in response to an atomic memory request, wherein the stored memory coherence information for a memory word is accessed by the logic circuitry remapping an address of the memory word included in the atomic memory request,
grant access to memory coherence state information stored in the memory in response to an atomic memory request, wherein the stored memory coherence information for a memory word is accessed by the logic circuitry remapping an address of the memory word included in the atomic memory request,
and include the memory coherence state information in a packetized message of a packetized input/output (I/O) protocol that is sent in response to the atomic memory request
and include the memory coherence state information in a packetized message of a packetized input/output (I/O) protocol that is sent in response to the atomic memory request.


The dependent claims 18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19-20 of U.S. Patent No. 10,825,496 as shown in the table below:
Instant Application
U.S. Patent No. 10,825,496
(Claim 18) wherein the logic circuitry of the logic base die is configured to broadcast the memory coherence state information using the packetized I/O protocol
 (Claim 17) wherein the logic circuitry of the logic base die is configured to broadcast the memory coherence state information using the packetized I/O protocol
(Claim 20) wherein the logic circuitry of the logic base die is configured to determine modified state information, shared state information, and invalid state information for a word of memory of the memory die and store the state information in association with the word of memory of the memory die.
(Claim 19) wherein the logic circuitry of the logic base die is configured to determine modified state information, shared state information, and invalid state information for a word of memory of the memory die and store the state information in association with the word of memory of the memory die.
(Claim 21) wherein the logic circuitry of the logic base die is configured to determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die and store the state information in association with the word of shared memory data.
(Claim 20) wherein the logic circuitry of the logic base die is configured to determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die and store the state information in association with the word of shared memory data.


Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 uses inconsistent nomenclature as lines 9-10 state “grant access to memory coherence state information stored in the system shared memory”, line 11 states “wherein the stored memory coherence information” and line 13 states “include the memory coherence state information”. The Examiner recommends stating “the stored memory coherence state information” for all instances to keep the nomenclature consistent throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al (US PGPUB No US 2014/0181417 A1) (hereafter referred to as Loh) in view of Loh et al (USPGPUB No US 2013/0138892 A1)(hereafter referred to as Loh ‘892) in view of Rowlands et al (US PGPUB No US 2004/0034747 A1) (hereafter referred to as Rowlands).
Regarding Claim 17, Loh teaches:
An electronic device of a single electronic device package, the electronic device including: multiple integrated circuit memory dies (Memory dies 120 [Fig 1]) configured as a system shared memory (Processors 301 and 302 can both store and access data from the die stacked memory via the interconnect (shared memory) [Fig 3][0028]) and at least a portion of the system shared memory of the memory dies is mapped to include at least a portion of a memory coherence directory (The coherency manager can employ a non-volatile memory in a memory die 120 to retain coherency information [0021]); and wherein the system shared memory includes a logic base die (The die-stacked memory device includes a set of one or more stacked memory dies and a set of one or more logic dies. [0013][Fig 1]), the logic base die including at least one memory controller (Memory controller may be implemented at memory interface 130 [Fig 1][0020]) configured to manage access to the system shared memory by at least one separate device (Memory interface includes logic to facilitate access to the memory of the die-stacked memory device [0020] External device request access of the die-stacked memory [0037]), and logic circuitry configured to determine memory coherence state information for data stored in the system shared memory (Logic die implements a coherency manager 134 [0021] The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035])
Loh does not appear to explicitly disclose:
grant access to memory coherence state information stored in the system shared memory in response to an atomic memory request, wherein the stored memory coherence information for a memory word is accessed by the logic circuitry remapping an address of the memory word included in the atomic memory request 
However Loh ’892 teaches:
grant access to memory coherence state information stored in the system shared memory (Each row in the stacked memory device contains coherence information corresponding to the cache line [0055]) in response to an atomic memory request, (The operation to the data in the 3D DRAM can occur as a single complex transaction as a block of uninterrupted operations (atomic operation) [0049][0069]) wherein the stored memory coherence information for a memory word is accessed  (Processing unit receives a request for access the data and coherency information stored in the DRAM [0047]. Processing unit sends the address to the control logic where the data and state (coherency) information are accessed [0067-0068]) by the logic circuitry remapping an address of the memory word included in the atomic memory request (Processing unit can adjust the address received in the original request by adding a cache tag to identify a respective row in the 3D DRAM [0047] Note the processing unit is equivalent to the logic base die/circuitry as it is packaged with the memory die stacked on top [Fig 2, 240])
The disclosures of Loh and Loh ’892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh and Loh ‘892  before them, to modify the teachings of Loh to include the teachings of Loh ‘892  since Loh ‘892 teaches that utilizing a single uninterrupted transaction to access data in a stacked memory improves the efficiency of the memory system by avoiding long activation and precharge latencies associated with accessing the memory. (Loh ‘892: [0069])
Loh in view of Loh ‘892 does not appear to explicitly disclose:
And Include the memory coherence state information in a packetized message of a packetized input /output (I/O) protocol that is sent in response to the atomic memory request
However Rowlands teaches:
And Include the memory coherence state information in a packetized message of a packetized input /output (I/O) protocol that is sent in response to the atomic memory request (Rowlands teaches providing coherency information in packets over a packetized I/O bus in response to commands requesting coherent memory transactions in a distributed shared memory system [0026] The Examiner notes that Loh ‘892 above discloses the memory transactions being atomic requests)
The disclosures of Loh, Rowlands and Loh ‘892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Rowlands and Loh ‘892 before them, to modify the teachings of Loh and Loh ‘892 to include the teachings of Rowlands since Rowlands teaches that implementing a packetized I/O link that can carry coherency packets can leverage the speed of the processing units without experiencing deadlocks. (Rowlands: [0024-0027])

Regarding Claim 18, Loh in view of Loh ‘892  in view of Rowlands teaches all of the elements of Claim 17 as shown in the rejection of claim 17 above. 
Loh in view of Loh ‘892  in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to broadcast the memory coherence state information using the packetized I/O protocol (Loh discloses responding to snoop requests in the memory system with coherence information [0049]) (Rowlands discloses using a packet based abstraction protocol to provide coherency information [0026])
Regarding Claim 20, Loh in view of Loh ‘892  in view of Rowlands teaches all of the elements of Claim 17 as shown in the rejection of claim 17 above. 
Loh in view of Loh ‘892  in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to determine modified state information, shared state information, and invalid state information for a word of memory of the memory die (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]) and store the state information in association with the word of memory of the memory die (Loh: The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035]).

Regarding Claim 21, Loh in view of Loh ‘892  in view of Rowlands teaches all of the elements of Claim 17 as shown in the rejection of claim 17 above. 
Loh in view of Loh ‘892 in view of Rowlands also appears to teach:
wherein the logic circuitry of the logic base die is configured to determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]) and store the state information in association with the word of shared memory data (Loh: The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035]).

Claims 2, 4-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Loh ‘892 in view of Memory-centric System Interconnect Design with Hybrid Memory Cubes (IEEE NPL) (hereafter referred to as Kim) in view of Rowlands.
Regarding Claim 2, Loh teaches:
A computing system comprising: wherein each memory device includes: multiple memory dies (The die-stacked memory device includes a set of one or more stacked memory dies [0013][Fig 1]), wherein at least a portion of the memory of the memory dies is mapped to include at least a portion of a memory coherence directory (The coherency manager can employ a non-volatile memory in a memory die 120 to retain coherency information [0021]); and a logic base die (logic die 122 [Fig 1]) including at least one memory controller (Memory controller may be implemented at memory interface 130 [Fig 1][0020]) configured to manage access to memory of the memory dies by the at least one processing device (Memory interface includes logic to facilitate access to the memory of the die-stacked memory device [0020] External device request access of the die-stacked memory [0037]), and logic circuitry configured to: determine memory coherence state information for data stored in the memory of one or more of the memory dies (Logic die implements a coherency manager 134 [0021]), store the memory coherence state information with the data in the memory dies (The coherency manager can employ a non-volatile memory in a memory die 120 to retain coherency information [0021]) 
Loh does not appear to explicitly disclose:
grant access to the stored memory coherence state information in response to an atomic memory request, wherein the stored memory coherence information for a memory word is accessed by the logic circuitry remapping an address of the memory word received in the atomic memory request
However Loh ’892 teaches:
grant access to the stored memory coherence state information in response to an atomic memory request, (The operation to the data in the 3D DRAM can occur as a single complex transaction as a block of uninterrupted operations (atomic operation) [0049][0069]) wherein the stored memory coherence information for a memory word is accessed by the logic circuitry  (Processing unit receives a request for access the data and coherency information stored in the DRAM [0047]. Processing unit sends the address to the control logic where the data and state (coherency) information are accessed [0067-0068]) remapping an address of the memory word received in the atomic memory request (Processing unit can adjust the address received in the original request by adding a cache tag to identify a respective row in the 3D DRAM [0047] Note the processing unit is equivalent to the logic base die as it is packaged with the memory die stacked on top [Fig 2, 240])
The disclosures of Loh and Loh ’892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh and Loh ‘892  before them, to modify the teachings of Loh to include the teachings of Loh ‘892  since Loh ‘892 teaches that utilizing a single uninterrupted transaction to access data in a stacked memory improves the efficiency of the memory system by avoiding long activation and precharge latencies associated with accessing the memory. (Loh ‘892: [0069])
Loh in view of Loh ‘892  does not appear to explicitly disclose:
multiple memory devices configured as a system distributed shared memory for at least one processing device, wherein input/output (I/O) information is communicated among the multiple memory devices and the at least one processing device using a packetized I/O protocol
However Kim discloses:
multiple memory devices configured as a system distributed shared memory for at least one processing device, (Kim discloses a system interconnect consisting of a plurality of processors and a plurality of Hybrid memory cubes (HMC) [Page 145 Paragraph 2] The HMCs can be accessed by a plurality of processors (distributed shared memory) [Page 145 Paragraph 1][Fig 1]), wherein input/output (I/O) information is communicated among the multiple memory devices and the at least one processing device using a packetized I/O protocol (Kim discloses a packet based protocol being utilized for the processor-memory interconnect [Page 145 Paragraphs 3-4])
The disclosures of Loh, Loh ‘892 and Kim are analogous to the claimed invention because they are in the same field of endeavor of shared memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Loh ‘892, and Kim before them, to modify the teachings of Loh and Loh ‘892 to include the teachings of Kim since Kim teaches that using multiple HMCs in a distributed based network can achieve lower latency and properly distribute bandwidth. The usage of a packet-based abstraction protocol enables topologies and connectivity that were not previously possible in traditional DRAM modules. (Kim: [Page 145 Paragraph 1-2])
Loh in view of Loh’892 in view of Kim does not appear to explicitly disclose:
And include the memory coherence state information in a packetized message of the packetized input /output (I/O) protocol sent in response to the atomic memory request
However Rowlands teaches:
And include the memory coherence state information in a packetized message of the packetized input /output (I/O) protocol sent in response to the atomic memory request (Rowlands teaches providing coherency information in packets over a packetized I/O bus in response to commands requesting coherent memory transactions in a distributed shared memory system [0026] The Examiner notes that Loh ‘892 above discloses the memory transactions being atomic requests)
The disclosures of Loh, Kim, Rowlands and Loh ‘892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Kim, Rowlands and Loh ‘892 before them, to modify the teachings of Loh, Kim and Loh ‘892 to include the teachings of Rowlands since Rowlands teaches that implementing a packetized I/O link that can carry coherency packets can leverage the speed of the processing units without experiencing deadlocks. (Rowlands: [0024-0027])

Regarding Claim 4, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 2 as shown in the rejection of claim 2 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also discloses:
wherein the logic circuitry of each memory device is configured to: broadcast a packetized message that includes the memory coherence state information using the packetized I/O protocol (Loh discloses responding to snoop requests in the memory system with coherence information [0049]) (Kim discloses communicating between HMC and external devices using a packet based abstraction protocol [Page 145 Paragraph 2]) and snoop the memory coherence state information included in packetized messages broadcast by other memory devices (Loh: The coherency manager may implement a snoop filter and utilize snoop requests and snoop responses to determine statuses of corresponding memory blocks [0035-0036])

Regarding Claim 5, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 2 as shown in the rejection of claim 2 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
wherein the logic circuitry of each memory device is configured to: route packetized information as part of the packetized I/O protocol (Kim: “In HMC’s, packet based abstraction protocol is used for the processor-memory interconnect.” “The packet includes routing information to reach the destination HMC” [Page 145 Paragraph 3]) and detect memory coherence state information included with the packetized information (Loh: In response to receiving an operation command the coherency manager determines which coherency operations to implement [0040] (Rowlands teaches providing coherency information in packets over a packetized I/O bus [0026]))
Regarding Claim 6, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 2 as shown in the rejection of claim 2 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
wherein the logic circuitry of each memory device is configured to: determine modified state information, shared state information, and invalid state information for a word of memory of the memory die (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]) and store the state information in association with the word of memory of the memory die (Loh: The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035])

Regarding Claim 7, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 2 as shown in the rejection of claim 2 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
wherein the logic circuitry of each memory device is configured to: determine at least one of exclusivity state information and ownership state information for a word of memory of the memory die (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014]) and store the state information in association with the word of shared memory data (Loh: The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035]).

Regarding Claim 9 Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 2 as shown in the rejection of claim 2 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
wherein the memory controller of the logic base die of each memory is configured to manage access to memory of the memory dies by at least one processing device (Loh: Memory controller may be implemented at memory interface 130 [Fig 1][0020] Memory interface includes logic to facilitate access to the memory of the die-stacked memory device) and by another memory device (Kim discloses a memory-centric network where communication is routed through a plurality of HMC’s [Page 145 Paragraph 4]).

Regarding Claim 10, Loh teaches: 
A method of operating a computer system, the method comprising; determining, by the distributed shared memory, memory coherence state information resulting from memory access by the processing devices (Logic die implements a coherency manager 134 [0021] The coherency manager fully implements a cache coherency protocol for the memory addresses mapped to the memory cell circuitry for the benefit of the external devices of the processing system [0021]) and storing the memory coherence information with the data in the distributed shared memory (The coherency manager can employ a non-volatile memory in a memory die 120 to retain coherency information [0021]) and tracking the memory coherence state information using the shared memory endpoints (“The coherency manager can access shared data stored in the memory dies and perform related coherency operations” [0013])
Loh does not appear to disclose:
Wherein the stored memory coherence information for a memory word is accessed by the distributed shared memory remapping an address of the memory word received in the atomic memory request 
However Loh ’892 teaches:
Wherein the stored memory coherence information for a memory word is accessed (Each row in the stacked memory device contains coherence information corresponding to the cache line [0055]) by the distributed shared memory remapping an address of the memory word received in the atomic memory request (Processing unit can adjust the address received in the original request by adding a cache tag to identify a respective row in the 3D DRAM [0047] The operation to the data in the 3D DRAM can occur as a single complex transaction as a block of uninterrupted operations (atomic operation) [0049][0069] Note the processing unit is part of the distributed shared memory as it is packaged with the memory die [Fig 2, 240])
The disclosures of Loh and Loh ’892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh and Loh ‘892  before them, to modify the teachings of Loh to include the teachings of Loh ‘892  since Loh ‘892 teaches that utilizing a single uninterrupted transaction to access data in a stacked memory improves the efficiency of the memory system by avoiding long activation and precharge latencies associated with accessing the memory. (Loh ‘892: [0069])
Loh in view of Loh ’892 does not appear to explicitly disclose:
A method of operating a computer system that includes a distributed shared memory that is separate from processing devices of the computer system; communicating packetized information among a plurality of processors and a plurality of shared memory endpoints of the computing system using a packetized input/output protocol
However Kim teaches:
A method of operating a computer system that includes a distributed shared memory that is separate from processing devices of the computer system(Kim discloses a system interconnect consisting of a plurality of processors and a plurality of Hybrid memory cubes (HMC) (i.e. distributed shared memory is separate from the processing devices) [Page 145 Paragraph 2][Fig 1]); communicating packetized information among the processing devices and multiple shared memory endpoints of the computing system using a packetized input/output (I/O) protocol (Kim discloses a packet based protocol being utilized for the processor-memory interconnect [Page 145 Paragraphs 3-4])
The disclosures of Loh, Loh ‘892 and Kim are analogous to the claimed invention because they are in the same field of endeavor of shared memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Loh ‘892 and Kim before them, to modify the teachings of Loh and Loh ‘892 to include the teachings of Kim since Kim teaches that using multiple HMCs in a distributed based network can achieve lower latency and properly distribute bandwidth. The usage of a packet-based abstraction protocol enables topologies and connectivity that were not previously possible in traditional DRAM modules. (Kim: [Page 145 Paragraph 1-2])
Loh in view of Loh ‘892 in view of Kim does not appear to explicitly disclose:
Wherein the communicated packetized information includes memory coherence state information included by the distributed shared memory in a packetized message of the packetized I/O protocol sent in response to an atomic request to access the memory coherence state information stored in the distributed shared memory
However Rowlands teaches:
Wherein the communicated packetized information includes memory coherence state information included by the distributed shared memory in a packetized message of the packetized I/O protocol sent in response to an atomic request to access the memory coherence state information stored in the distributed shared memory
 (Rowlands teaches providing coherency information in packets over a packetized I/O bus in response to commands requesting coherent memory transactions in a distributed shared memory system [0026] The Examiner notes that Loh ‘892 above discloses the memory transactions being atomic requests)
The disclosures of Loh, Rowlands, Kim and Loh ‘892 are analogous to the claimed invention because they are in the same field of endeavor of coherence in a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Rowlands, Kim and Loh ‘892 before them, to modify the teachings of Loh, Kim and Loh ‘892 to include the teachings of Rowlands since Rowlands teaches that implementing a packetized I/O link that can carry coherency packets can leverage the speed of the processing units without experiencing deadlocks. (Rowlands: [0024-0027])

Regarding Claim 11, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 10 as shown in the rejection of claim 10 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
wherein tracking the memory coherence state information using the shared memory endpoints includes snooping the memory coherence state information in the packetized message using memory devices that include the shared memory (Loh: The coherency manager may implement a snoop filter and utilize snoop requests and snoop responses to determine statuses of corresponding memory blocks [0035-0036]) (Kim discloses a packet based protocol being utilized for the processor-memory interconnect [Page 145 Paragraphs 3-4])

Regarding Claim 12, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 10 as shown in the rejection of claim 10 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
including storing the memory coherence state information with a shared memory data word (Loh: The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035])

Regarding Claim 13, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 10 as shown in the rejection of claim 10 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
including modifying the memory coherence state information using a logic base layer that includes at least one memory controller for the shared memory (Loh: “The one or more logic dies implement hardware logic for a memory interface (memory controller) and the coherency manager” [0013] The coherency manager performs coherency operations for the stacked memory die [0013]).
Regarding Claim 14, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 10 as shown in the rejection of claim 10 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
wherein determining memory coherence state information by the shared memory includes storing a modified bit, a shared bit, and an invalid bit with the shared memory data word (Loh: The coherency manager can perform the MOESI (Modified-Owned-Exclusive-Shared-Invalid) protocol on the shared data stored in the memory dies [0014] The coherency manager may store various coherency metadata including coherency status information for corresponding memory blocks [0035]).

Regarding Claim 15, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 10 as shown in the rejection of claim 10 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
receiving, from a separate device by a shared memory endpoint, a non-modifying request (Rowlands: receiving a read request [0059-0060]) to a memory word; and sending, by the shared memory endpoint, a packetized response communication to the non-modifying request, wherein the packetized response includes memory state information of the memory word (Rowlands discloses a packetized I/O protocol where in response to a request both the state of the current requested line is returned and the data is also returned from a target memory [0059-0060])
Regarding Claim 16, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 10 as shown in the rejection of claim 10 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
 receiving, from a separate device by a shared memory endpoint, a request for memory access to a memory word (Rowlands discloses a remote node making a request from a home node for a line [0063]); setting, by the shared memory endpoint, memory state information of the memory word according to the request (Rowlands: The home node can send an ownership state as part of a response packet [0066]); sending, by the shared memory endpoint, a packetized response communication to the request, wherein the packetized response includes the memory state information of the memory word (Rowlands: The home node can send both an ownership state and the data of the line in a packetized response to the requestor [0066][0060]).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Loh ‘892 in view of Kim in view of Rowlands and further in view of Jouppi et al (US PGPUB No US 2015/0378913 A1) (hereafter referred to as Jouppi).
Regarding Claim 3, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 2 as shown in the rejection of claim 2 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
logic circuitry configured to snoop memory coherence state information in the routed packetized message  (Loh: The coherency manager may implement a snoop filter and utilize snoop requests and snoop responses to determine statuses of corresponding memory blocks [0035-0036])
Loh in view of Loh ‘892 in view of Kim in view of Rowlands does not appear to disclose:
including at least one memory device configured as a hub memory device that includes: at least one pass-through link configured to route packetized messages
However Jouppi teaches: 
including at least one memory device configured as a hub memory device that includes (stacked memory 102-0 [Fig 1]), at least one pass-through link configured to route packetized messages (Jouppi discloses a memory network involving three dimensional stacked memory nodes that have a routing logic in each node that is used to route packets between the nodes. [0057] The stacked memory 102-0 is the highest level memory device and will forward a message to a lower memory device and then forward the received packet back to a requestor [0062-0063])
The combination of Loh, Rowlands, Loh ‘892, Jouppi and Kim are analogous art to the claimed invention because they disclose a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Jouppi, Rowlands, Loh ‘892 and Kim before them, to modify the teachings of Loh, Loh ‘892, Rowlands and Kim to include the teachings of Jouppi since Jouppi teaches that using multiple HMCs in a tree system allows the memory nodes to cooperate in routing data and  determining where data should be most effectively cached. (Jouppi: [0027])

Regarding Claim 8, Loh in view of Loh ‘892 in view of Kim in view of Rowlands teaches all of the elements of Claim 2 as shown in the rejection of claim 2 above. 
Loh in view of Loh ‘892 in view of Kim in view of Rowlands also appears to teach:
and monitors memory coherence state information in other packetized messages  (Loh: The coherency manager may implement a snoop filter and utilize snoop requests and snoop responses to determine statuses of corresponding memory blocks [0035-0036])
Loh in view of Loh ‘892 in view of Kim in view of Rowlands does not appear to disclose:
including: at least one memory device configured as a hub memory device; and wherein logic circuitry of the hub memory device adds routing information to a packetized message
However Jouppi teaches: 
including: at least one memory device configured as a hub memory device; (stacked memory 102-0 [Fig 1]), and wherein logic circuitry of the hub memory device adds routing information to a packetized message (Jouppi discloses a memory network involving three dimensional stacked memory nodes that have a routing logic in each node that is used to route packets between the nodes. [0057] The stacked memory 102-0 is the highest level memory device and will forward a message to a lower memory device and then forward the received packet back to a requestor [0062-0063])
The combination of Loh, Rowlands, Loh ‘892, Jouppi and Kim are analogous art to the claimed invention because they disclose a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Jouppi, Rowlands, Loh ‘892 and Kim before them, to modify the teachings of Loh, Loh ‘892, Rowlands and Kim to include the teachings of Jouppi since Jouppi teaches that using multiple HMCs in a tree system allows the memory nodes to cooperate in routing data and  determining where data should be most effectively cached. (Jouppi: [0027])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Loh ‘892 in view of Rowlands and further in view of Jouppi et al (US PGPUB No US 2015/0378913 A1) (hereafter referred to as Jouppi).
Regarding Claim 19, Loh in view of Loh ‘892  in view of Rowlands teaches all of the elements of Claim 18 as shown in the rejection of claim 18 above. 
Loh in view of Loh ‘892  in view of Rowlands also appears to teach:
snoop memory coherence state information included with the routed packetized information (Loh: The coherency manager may implement a snoop filter and utilize snoop requests and snoop responses to determine statuses of corresponding memory blocks [0035-0036]); and update memory coherence state information stored by the electronic device according to the monitored state information (Loh: Logic die implements a coherency manager 134 [0021] Coherency manager monitors the snoop traffic and updates the coherency directory [0049])
Loh in view of Loh ‘892  in view of Rowlands does not appear to explicitly disclose: 
wherein the logic circuitry of the logic base die is configured to: route packetized information as part of the I/O protocol
However Jouppi discloses:
wherein the logic circuitry of the logic base die is configured to: route packetized information as part of the I/O protocol (Jouppi discloses a memory network involving three dimensional stacked memory nodes that have a routing logic in each node that is used to route packets between the nodes. [0057]
The combination of Loh, Rowlands, Loh ‘892 and Jouppi are analogous art to the claimed invention because they disclose a shared memory system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Loh, Jouppi, Rowlands and Loh ‘892 before them, to modify the teachings of Loh, Loh ‘892, and Rowlands to include the teachings of Jouppi since Jouppi teaches that using multiple HMCs in a tree system allows the memory nodes to cooperate in routing data and  determining where data should be most effectively cached. (Jouppi: [0027])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183